Citation Nr: 0517583	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  99-11 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a neck and spinal 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to April 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

This case was remanded by the Board in October 2000 and July 
2003 for further development and is now ready for appellate 
review.


FINDINGS OF FACT

1.  Complaints of headaches are shown to have been related to 
a nonservice-connected psychiatric disorder.

2.  Post-service evidence of cluster headaches are not shown 
to be related to military duty.

3.  A single injury to the sacrum in service is shown to have 
been acute and transitory, and resolved without objective 
residual pathology.

4.  Post-service evidence is negative for complaints related 
to a spine disorder for several years after military 
discharge.

5.  The weight of medical evidence fails to establish a 
medical nexus between the veteran's military service and a 
current spinal disorder.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A neck and spinal disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In August 1997, the veteran filed the current claim with 
respect to headaches and a back disorder.  He reflected that 
he fell through an open hatch while on active duty, laid for 
a long period of time until help arrived, was unable to move 
his legs for a period of time, was confined to his bunk for 
four days and eventually hospitalized, that his buttocks, 
legs, and feet turned purple, that he developed 
uncontrollable shakes, and developed a speech impairment and 
nervous disorder as a result.  He indicated that he was told 
confidentially by a corpsman that he had a jammed spine that 
they did not know how to fix and that he was going to be 
discharged.

Among other things, the veteran related that he started 
having severe cluster migraine headaches but was sent to a 
psychiatric ward without being given medical treatment.  He 
indicated that he accepted a psychiatric discharge and sought 
chiropractic treatment in Texas (records not available).  
After several treatments, he indicated that his speech 
impediment cleared up, his nervous disorder was relieved 
some, but that his headaches never went away.  He claimed 
that his current back complaints and headaches are related to 
active duty.

After a careful review of the claims file, the Board finds 
that the claims must be denied.

First, the Board finds that there was no chronic back or 
headache disability noted during active duty.  Service 
medical records reflect that the veteran sought treatment in 
July 1961 for a severe anxiety state associated with 
"gastrointestinal somatic complaints, headaches, etc."  In 
August 1961, he slid down a ladder and landed on his 
buttocks.  He fractured the tip of his sacrum.  In a follow-
up note, it was related that the fracture was healing and in 
good position.  

The service medical evidence does not support the veteran's 
assertions of being hospitalized for four days, discoloration 
of his lower extremities, or development of a speech 
impediment.  Further, despite his assertions that he was told 
that they did not know how to fix his jammed spine, the 
service medical records reflect that his sacral tip fracture 
healed well in good alignment.

In a March 1962 Medical Board Report, undertaken to assess 
the veteran's severe psychiatric disorder, it was noted that 
his mother was an extremely nervous person, was easily 
excited, had frequent headaches, got mad frequently, cried, 
felt like giving up, etc.  It was reported that the veteran 
had many traits that were identical.  

In April 1962, he was discharged as unfit for duty due to 
anxiety, which was found to have existed prior to service.  
There was no diagnosis made with respect to a chronic back 
disorder or headaches.  The only in-service reference to 
headaches is associated with a nonservice-connected anxiety 
disorder.  Therefore, there is no in-service evidence of a 
chronic back disorder or headaches as a result of the fall.

Next, the Board is persuaded by the absence of a chronic low 
back disorder or headaches for many years after military 
discharge.  While the veteran complained of headaches and 
nervousness in a March 1967 VA examination, the final 
diagnosis was passive aggressive personality, with secondary 
anxiety, but there was no separate diagnosis made with 
respect to headaches.  In fact, this evidence, like much of 
the in-service medical evidence suggests that the veteran's 
headaches were part and parcel of a nonservice-connected 
psychiatric disorder and not a separate entity.

Further, the veteran filed a claim for a low back disorder in 
the late 1960s.  However, a March 1967 lumbar spine X-ray 
report indicated that the bodies, intervertebral spaces, and 
sacroiliac and hip joints were normal.  This evidence 
suggests to the Board that the veteran had no evidence of a 
chronic low spine disorder within the first several years 
after discharge.

A February 1977 X-ray report reflected that the veteran's 
thoracic spine was normal, and the lumbar spine showed 
"normal degenerative changes."  This evidence suggests to 
the Board that the degenerative changes shown in the 
veteran's low back some 15 years after military discharge 
were appropriate for his age.  This evidence does not support 
his claim that he developed a chronic back disorder as a 
result of an in-service fall.

In December 1977, the veteran was hospitalized with 
complaints of headaches, increasing in severity and frequency 
over the past several years.  He associated the headaches 
with the in-service fall.  A brain scan, 
electroencephalogram, and ophthalmologic examination were all 
normal.  The final diagnosis was "headaches, etiology 
undetermined, probably Horton's type."

While the veteran asserted that the headaches were related to 
an in-service fall, the objective medical evidence indicated 
that the etiology of the headaches was undetermined.  The 
uncertainty in the etiology of the veteran's headaches cannot 
support the conclusion that they must have been due to an in-
service fall some 15 years prior.  

In an August 1979 psychiatric hospitalization report, a five-
year history of severe frontal headaches was noted, 
suggestive of "cluster headaches."  A neurological consult 
showed normal electroencephalogram and skull X-rays.  He was 
diagnosed with Horton's cephalgia or cluster headaches and 
prescribed medication.  The final diagnoses included alcohol 
addiction, moderate, antisocial personality, mild, with 
explosiveness, and cluster headaches.  This medical evidence 
dates the onset of cluster-type headaches to the mid-1970s, 
many years after military discharge and cannot support a 
claim for service-connection.

Other medical evidence associated with the claims file 
includes a statement from a private chiropractor dated in 
October 1997 that he had treated the veteran between 1984 and 
1988 for headaches and low back pain.  He could not recall 
any further information and the records had been destroyed 
since the veteran had been many years without treatment.  

In an August 1986 hospitalization note for chest pain, it was 
reported that the veteran had been injured in May 1986 in a 
work-related accident and had not worked since that time 
because of a back injury.  It was noted that he had been 
treated by a chiropractor for his back injury with some 
relief.  He subsequently underwent open heart surgery in 
1986.

In August 1997, the veteran filed the current claims.  
Subsequent medical evidence does not support his claims for 
service-connection.

With respect to the claim for headaches, the Board notes that 
private medical evidence submitted in support of his claim 
revealed treatment for headaches in June and July 1997 and a 
reported history of cluster headaches.  

An October 1997 statement from a private chiropractor related 
that he had treated the veteran from July 1991 for severe 
back pain, intermittent headaches, neck pain, and upper back 
pain.  The chiropractor reflected that the veteran had seen 
other physicians for his problems and that he got good relief 
with chiropractic adjustment.  While the private chiropractor 
indicated that he had treated the veteran for back pain and 
headaches, there was no opinion rendered as to the etiology 
of the complaints. 

This same chiropractor subsequently rendered opinions in May 
1999 and August 2004 (essentially identical letters) that the 
veteran's intermittent headaches, intermittent pain on the 
upper and lower back and also multiple subluxation on his 
spine were related to an injury the veteran related he 
sustained in 1962, while on active duty. 

A private medical physician related that he had treated the 
veteran since 1991 with severe cluster headaches, back pain, 
and more current arthritis in his back.  The physician 
indicated that the veteran attributed these problems to a 
fall while on active duty, but offered no opinion as to a 
causal relationship.  

After a careful review of the private evidence submitted in 
support of the veteran's claim, the Board notes that the 
evidence indicates the veteran sought treatment as early as 
1977, some 15 years after military service, but fairly 
consistently since 1991.  This multi-year gap between 
discharge from military service and treatment does not 
support a finding of in-service onset, particularly given the 
lack of continuity of symptomatology during the multi-year 
gap between military discharge in 1962 and the first 
complaints in 1977.  See also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

Next, in a February 2002 VA examination, undertaken to 
specifically address the issue, the examiner noted the 
veteran's history of in-service injury.  At that time, the 
veteran dated his headaches to the 1970s but associated them 
with the in-service back injury.  After a physical 
examination, the clinical impressions included headaches, 
most likely cluster migraine variant, and chronic daily 
headaches.  The examiner opined:

In my opinion, the patient has severe 
cluster migraine variant.  These 
headaches most commonly occur in males.  
These are sometimes associated with 
psychiatric conditions.  The [veteran] 
also has chronic daily headaches, which 
are also associated with psychiatric 
conditions.  

Regarding his fracture of sacrum, all the 
studies have shown that that has healed.

In my opinion, sacral fracture cannot 
cause migraine headaches.

A reasonable reading of the opinion is that the veteran's 
headaches are not related to any incident associated with 
military duty, and specifically not associated with the fall 
that occurred in 1961.  This opinion is also consistent with 
the contemporaneous service medical records, which associated 
the veteran's headaches with his psychological disorder.  
Therefore, the Board is inclined to place significant 
probative value on the report.

With respect to the claim for service connection for a back 
disorder, in an October 1997 statement, a private physician 
related that he had treated the veteran since 1991 and that 
"after years of stress and pain, has arthritis in his 
back."  The veteran claimed his condition was the result of 
a fall while on active duty.  In an August 1998 chiropractic 
report, the chiropractor reflected, "[b]ased on history and 
examination, it is felt that this patient does have chronic 
trauma, which apparently came from a fall while in the 
military." 

While seemingly supportive of the veteran's claim, the Board 
is inclined to place less probative value on the reports for 
several reasons.  First, the history provided by the veteran 
has not been consistent with the contemporaneous service 
medical records.  As noted above, the veteran has variously 
asserted that he was hospitalized for several days due to his 
back, that his lower extremities were discolored, that he 
developed a speech impairment, and that his nervous disorder 
started after the fall.  

However, the service medical records do not support his 
contentions.  As an example, the evidence is clear that he 
was treated in service for psychiatric symptomatology prior 
to the fall.  Further, at the time of military discharge, it 
was determined that his psychiatric disorder existed prior to 
service.  Therefore, his subsequent reported history is not 
supported by contemporaneous medical evidence.

Moreover, the Board is not obligated to accept medical 
opinions premised on the veteran's recitation of medical 
history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  A 
physician's opinion based on the veteran's layman account of 
an illness from many years ago, which is otherwise 
uncorroborated by competent medical evidence of record, can 
be no better than the veteran's bare contentions.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In addition, a physician's opinion based upon a previously 
considered and rejected account is based upon an inaccurate 
factual premise and has no probative value.  Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993).  Therefore, the Board is 
inclined to assign less probative value on private medical 
opinions based solely on the veteran's recitation of history.

On the other hand, in a June 1999 VA examination report, 
undertaken to directly address the issue on appeal, the 
veteran related a history of an in-service injury, 
hospitalization, and on-going back pain.  After a physical 
examination, the final diagnosis was mild spondylosis of the 
lumbar spine with somewhat narrowed disc space at L5-S1, 
normal pelvic X-ray.  In an October 1999 addendum, the 
examining physician opined that:

The lumbar pain is unlikely to be related 
to sacrum fracture when [the veteran] had 
it during service.

This evidence is also supported by a January 2002 VA 
examination.  At that time, the veteran again related his in-
service fall, and on-going complaints of back pain.  He 
complained of pain both in the upper back and the lower back.  
The examiner noted that he had undergone heart transplant 
surgery in April 2001.  After a physical examination, the 
examiner concluded:

This patient has been investigated for 
the problem with the lower neck and lower 
back.  He has no definite symptoms right 
now apart from the ones he talks about in 
between his heart transplant surgery 
results.  On clinical examination, I 
don't find anything wrong with him.  All 
his symptoms are totally subjective.  As 
he has no positive signs or any findings, 
I do not find any relation of his present 
symptoms to the injury he sustained while 
he was with the armed forces and fell 
down.  I have reviewed his claims folder 
and have seen all his previous notes, and 
he had got big handwritten symptoms on 
the paper and cuttings and press 
clippings from the newspaper about his 
heart transplant surgery.

In assigning high probative value to these two VA examination 
reports, the Board notes that the examiners had the claims 
file for review, specifically discussed some of the findings 
in the claims file, obtained a reported history from the 
veteran, and conducted complete examinations.  There is no 
indication that the VA examiners were not fully aware of the 
veteran's past medical history or that they misstated any 
relevant fact.  Therefore, the Board finds the VA examiners' 
opinions to be of great probative value.

In sum, because there was no evidence of chronic disabilities 
manifested by back pain or headaches in service, no evidence 
of headaches or back symptomatology related to service for 
many years after discharge, and because the weight of medical 
evidence fails to establish a medical nexus between back pain 
or headaches, and military service, the Board finds that the 
claims for service connection must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in April 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in April 2004 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case was provided to the veteran in December 
2004.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices. 

The April 2004 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claims.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
December 2004 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the April 2004 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in October 1998, June 
1999, and January and February 2002.  The available medical 
evidence is sufficient for adequate determinations.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

The claim for entitlement to service connection for headaches 
is denied.

The claim for entitlement to service connection for a neck 
and spinal disorder is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


